Case 2:16-cv-02737-JPM-dkv Document 106 Filed 04/03/19 Page 1 of 1                    PageID 1389



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


   WRIGHT MEDICAL TECHNOLOGY,                     )
   INC.,                                          )
                                                  )
          Plaintiff,                              )
                                                  )        Case No. 2:16-cv-2737-JPM-dkv
   v.                                             )
                                                  )
   SPINEOLOGY, INC.,                              )
                                                  )
          Defendant.                              )


                                  ORDER OF DISMISSAL



        Before the Court is the Stipulation of Dismissal With Prejudice, filed by the parties on

 April 2, 2019. (ECF No. 104.) The parties appear to have reached a resolution in this matter.

 Accordingly, pursuant to the Stipulation of Dismissal and Federal Rule of Civil Procedure

 41(a)(1)(A)(ii), all claims between the parties in connection with this matter are hereby

 DISMISSED WITH PREJUDICE.


        IT IS SO ORDERED, this 3rd day of April, 2019.

                                                        /s/ Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE
